Exhibit 10.15

 

SEVERANCE AGREEMENT AND GENERAL RELEASE

 

This Severance Agreement and General Release (the “Agreement”) is hereby entered
into by and between Michael K. Sheehy (“Michael K. Sheehy” or “You”) and OMTOOL,
LTD. (“OMTOOL” or the “Company”) for good and sufficient consideration more
fully described below.

 

1.                                       Employment Status and Final Payments.

 

(a)                                  You and the Company agree that you are
resigning from your employment with OMTOOL effective September 2, 2003, (the
“Separation Date”).  As of the Separation Date, your salary will cease and any
entitlement You have or might have under any employer provided benefit plans,
programs or practices will terminate, except as required by federal or state law
or otherwise described below.  You and the Company agree that the severance
letter agreement between you and the Company dated July 30, 2002 (the “letter
agreement”) is hereby terminated and of no further force and effect.

 

(b)                                 On the Separation Date, the Company will pay
to You all base salary earned but unpaid along with any accrued but unused
vacation pay due as of September 2, 2003.  As set forth in Section 1(a), accrual
of vacation pay and eligibility for paid holidays will cease on the Separation
Date.

 

(c)                                  All vesting of any and all stock options
granted to You by OMTOOL under the OMTOOL Stock Option Agreement (the “Option
Agreement”) prior to the Separation Date, shall cease as of the Separation
Date.  All of your rights and obligations to stock options, including without
limitation vesting and expiration, will continue to be governed by the terms and
conditions of the Option Agreement and the Stock Option Plan.

 

2.                                       Consideration.  In consideration of and
contingent upon your full execution of this Agreement, which includes your
obligation to return Company Property as outlined in Section 9, the Company will
provide you with the following after the Effective Date of this Agreement (as
defined in Section 12):

 

(a)                                  Severance.  The Company will provide you
with severance pay, in equal installments at your gross monthly base salary rate
in effect immediately prior to the Separation Date, for 12 months (i.e., until
August 27,  2004) from the Separation Date.  The first severance payment will be
made upon the first regularly scheduled Company payday on or following the
Effective Date.  Payments will be made in accordance with the Company’s normal
severance pay practices as established or modified from time to time.

 

(b)                                 Health Insurance.  If You are eligible for
and elect COBRA coverage, the Company shall pay your COBRA premiums for and any
previously covered family members until the earlier of (i) 12 months from the
Separation Date or (ii) the date on which You and/or such family members become
ineligible to receive COBRA benefits.  You will receive COBRA information under
separate cover upon termination of insurance coverage.

 

All amounts set forth in this Agreement are subject to all applicable (if any)
federal, state and local withholding, payroll and other taxes.

 

3.                                       Cooperation:  The Company expects that
You will transition all of your work prior to the Separation Date.  In addition,
You agree that following the Separation Date, You will make yourself reasonably
available to the Company on an as needed basis to assist with any further
transitional issues.

 

4.                                       Release.  In exchange for the benefits
and services described in Section 2 and other good and valuable consideration,
the receipt of which is hereby acknowledged, You and your representatives,
agents, estate,

 

--------------------------------------------------------------------------------


 

heirs, successors and assigns (“You”), absolutely and unconditionally hereby
release, indemnify, hold harmless and forever discharge the Releasees (defined
to include OMTOOL, LTD., its predecessors, successors, parents, subsidiaries,
divisions, affiliates and assigns and its and their current and former
directors, shareholders, officers, insurers, employees, representatives,
attorneys and/or agents, all both individually, in their capacity acting on the
Company’s behalf, and in their official capacities), of and from any and all
actions or causes of action, suits, claims, complaints, obligations, contracts,
demands, liabilities, agreements, promises, judgments, rights, controversies,
debts and damages, whether existing or contingent, known or unknown including,
but not limited to, (i) any and all claims arising out of or in connection with
your employment, change in employment status, and/or termination of employment
with the Company; (ii) any and all claims arising out of or in connection with
any relationship between You and the Company; (iii) any and all claims based on
any federal, state or local law, constitution or regulation regarding either
employment, employment benefits, or employment discrimination and/or retaliation
including, without limitation, those laws or regulations concerning
discrimination on the basis of race, color, creed, religion, age, sex, sex
harassment, sexual orientation, genetic information, national origin, ancestry,
handicap or disability, veteran status or any military service or application
for military service; (iv) any contract, whether oral or written, express or
implied, any tort, or common law; and (v) any and all claims relating to your
ownership of the Company’s stock.  This release is intended by You to be all
encompassing and to act as a full and total release of any claims, whether
specifically enumerated herein or not, that You have, may have or have had
against the Releasees up to the Effective Date.

 

You further agree to release and discharge the Releasees from any and all claims
which might be made by any other person or organization on your behalf and you
specifically waive any right to become, and promise not to become, a member of
any class in a case in which a claim or claims against the Company are made
involving any matters subject to release pursuant to Section 4.

 

5.                                       Settlement of Amounts Due.  You agree
that the amounts set forth above in Sections 1 and 2, together with any amounts
previously provided to You by the Releasees, shall be complete and unconditional
payment, settlement, satisfaction and accord with respect to all obligations and
liabilities of the Releasees to You arising out of your employment, or the
cessation of said employment with OMTOOL, whether financial or otherwise,
including, without limitation, any and all claims for back wages, salary, draws,
commissions, bonuses, vacation pay, compensation, severance pay, attorney’s
fees, compensatory damages, exemplary damages, or other cost or sums.

 

You will have until October 3, 2003 to submit business expenses related to your
employment with OMTOOL for approval and reimbursement.

 

6.                                       Waiver of Rights and Claims Under the
Age Discrimination in Employment Act of 1967.  Since you are 40 years of age or
older, you have been informed that you have or may have specific rights and/or
claims under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”) and you understand and agree that:

 

(a)                                  in consideration for payment and benefits
described in this Agreement, which are in addition to anything of value to which
you already may be entitled, you specifically waive such rights and/or claims
you might have against the Releasees under the ADEA to the extent such rights
and/or claims arose prior to the date this Agreement was executed;

 

(b)                                 you do not waive any rights or claims under
the ADEA that may arise after the date this Agreement is executed;

 

2

--------------------------------------------------------------------------------


 

(c)                                  you were advised when presented by the
Company with the original draft of this Agreement on September 2, 2003 that you
had at least 21 days within which to consider this Agreement;

 

(d)                                 have been advised in writing to consider the
terms of this Agreement carefully and consult with or seek advice from an
attorney of your choice or any other person of your choosing prior to executing
this agreement;

 

(e)                                  the 21-day review period will not be
affected or extended by any revisions, whether material or immaterial, that
might be made to this Agreement.

 

7.                                       Confidentiality.  You shall maintain
confidentiality concerning this Agreement, including the substance, terms,
existence and/or any discussions relating to this Agreement.  Except as required
pursuant to legal process, you will not discuss the same with anyone except your
immediate family, accountant, tax advisor or attorney when such disclosure is
necessary for them to render professional services, provided, however, that this
Section 7 shall not apply to information related to the tax treatment or the tax
structure of the transactions contemplated within this Agreement.  For this
purpose, “tax structure” is limited to any facts relevant to the US Federal
Income Tax Treatment of this transaction and does not include information
related to the identity of the parties.  Nothing herein shall prohibit or bar
you from providing truthful testimony in any legal proceeding or in
communicating with any governmental agency or representative or from making any
truthful disclosure required, authorized or permitted under law; provided
however, that in providing such testimony or making such disclosures or
communications, you will use your best efforts to ensure that this Section is
complied with to the maximum extent possible.  However, you will be prohibited
to the fullest extent authorized by law from obtaining monetary damages in any
agency proceeding in which you do so participate.

 

8.                                       Non-Disparagement.  You agree that no
statements will be issued or published by You or any of your authorized
representatives, whether spoken or in writing, that would be disparaging to, or
derogatory of the Company or the relationship between the parties.

 

9.                                       Proprietary and Company Materials.  No
later than September 2, 2003, You will return to the Company all property,
materials, and information belonging to the Company in your possession, custody
or control, including, but not limited to, personal computers, laptops, company
credit cards, telephone charge cards, manuals, building keys and passes, names
and addresses of the Releasees’ customers and potential customers, customer and
vendor business cards and all other contact information, customer lists, sales
materials, diskettes, intangible information stored on diskettes, business or
marketing plans, reports, projections, software programs and data compiled with
the use of such programs, tangible copies of trade secrets and confidential
information, and any and all other Company property or information previously or
currently held or used by You (“Company Property”).  You agree that in the event
you discover any other proprietary materials belonging to the Company in your
possession after Effective Date, you will immediately return such materials to
the Company.

 

10.                                 Proprietary Rights and Noncompetition and
Nonsolicitation Agreements.  You acknowledge that you entered into a Proprietary
Rights Agreement (the “Proprietary Rights Agreement”) and Noncompetition and
Nonsolicitation Agreement (the “Noncompetition Agreement”) commensurate with and
as a condition of your employment with the Releasees.  If OMTOOL determines that
you have violated the terms of any provision contained in the Proprietary Rights
Agreement, in this Agreement, or in the Noncompetition Agreement, then You agree
that, regardless of the manner of your employment termination, the Company can
refuse to pay and/or cease paying and/or performing all severance-related
obligations under Section 2 to the extent permitted by applicable law.  The
cessation of these severance payments and benefits shall be in addition to, and
not as an alternative to, any other remedies at law or in equity available to
the Company, including the right to seek an injunction, which You shall not
oppose.

 

3

--------------------------------------------------------------------------------


 

11.                                 Representations and Governing Law.

 

(a)                                  This Agreement represents the complete and
sole understanding between the parties, supersedes any and all other agreements
and understandings, whether oral or written; provided, however, that nothing in
this Agreement will affect, modify, supersede or cancel the Proprietary Rights
Agreement, the Noncompetition Agreement or the Option Agreement, all of which
shall remain in full force and effect in accordance with their respective terms.

 

(b)                                 This Agreement may not be modified, altered
or rescinded except upon written consent of the Company’s Chief Executive
Officer and You.

 

(c)                                  The invalidity or unenforceability of any
provision of this Agreement shall not affect the other provisions of this
Agreement, but this Agreement shall be revised, construed and reformed to the
fullest extent possible to effectuate the purposes of this Agreement.

 

(d)                                 You may not assign any of your rights or
delegate any of your duties under this Agreement.  The Company shall have to
assign this Agreement to any successor, including, but not limited to, any
successor resulting from (i) any transaction in which the Company is to be
consolidated with or acquired by another entity in a merger, tender offer or
other reorganization in which the holders of the outstanding voting stock of the
Company immediately preceding the consummation of such event, shall, immediately
following such event, hold, as a group, less than a majority of the voting
securities of the surviving or successor entity, or (ii) the sale of all or
substantially all of the Company’s assets.  Any such successor shall be bound by
all of the provisions hereto.  In addition, in the event of your death, your
estate, legal representative or beneficiaries (as the case may be) shall have
the right to receive all of the benefits that accrued to you pursuant to, and in
accordance with, the terms of this Agreement prior to the date of your death.

 

(e)                                  The parties hereto agree and acknowledge
that this Agreement is intended only to purchase peace and nothing in this
Agreement, nor any of the proceedings connected with it, is to be construed as,
offered as, received as, or deemed to be evidence of an admission by the
Releasees of any liability or unlawful conduct whatsoever, and each of the
Releasees expressly denies any such liability or wrongdoing.

 

(f)                                    This Agreement shall be governed by and
construed in accordance with the laws of New Hampshire, without giving effect to
the principles of conflicts of law thereof.  If OMTOOL determines that you have
violated the terms of any provision contained in the Proprietary Rights
Agreement, in this Agreement, or in any employment, consulting, advisory,
non-disclosure, non-competition or similar agreement between You and OMTOOL,
then You agree that, regardless of the manner of your employment termination,
the Company can refuse to pay and/or cease paying and/or performing all
severance-related obligations under Section 2 to the extent permitted by
applicable law.  The cessation of these severance payments and benefits shall be
in addition to, and not as an alternative to, any other remedies at law or in
equity available to the Company, including the right to seek an injunction,
which You shall not oppose.

 

(g)                                 You represent that you have not been subject
to any retaliation or any other form of adverse action by the Releasees for any
action taken by you as an employee of the Company or resulting from your
exercise of or attempt to exercise any statutory rights recognized under
federal, state or local law.

 

12.                                 Effective Date:  For a period of seven (7)
days following the execution of this Agreement, you may revoke this Agreement
and this Agreement shall not become effective or enforceable until this
revocation period has expired (“Effective Date”).  To revoke this Agreement, you
must deliver a letter

 

4

--------------------------------------------------------------------------------


 

stating that you are revoking the Agreement to the Company’s Human Resources
Manager within the time prescribed in this Section.

 

YOU REPRESENT THAT YOU HAVE READ THIS AGREEMENT, THAT YOU FULLY UNDERSTAND THE
TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT YOU ARE VOLUNTARILY EXECUTING
THE SAME.  IN ENTERING INTO THIS AGREEMENT, YOU DO NOT RELY ON ANY
REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE RELEASEES OR THEIR ATTORNEYS
WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS DOCUMENT.

 

 

By:

     /s/ Michael K. Sheehy

 

 

 

 

 

Dated:

     9/2/03

 

 

 

 

 

 

OMTOOL, LTD.

 

 

By:

     /s/ Ann Taylor

 

 

 

Title:

     Manager, Human Resources

 

 

 

 

Dated:

     9/2/03

 

 

5

--------------------------------------------------------------------------------


 

WAIVER OF THE 21-DAY REVIEW PERIOD

 

I, Michael K. Sheehy, acknowledge that I was informed and understand that I have
21 days within which to consider the attached Severance Agreement and General
Release, have had the opportunity to consult with an attorney regarding such
Agreement and have considered carefully every provision of the Agreement, and
that after having engaged in those actions, I prefer to and have requested that
I enter into the Agreement prior to the expiration of the 21-day period.

 

Dated:

   9/2/03

 

  /s/ Michael K. Sheehy

 

 

 

Michael K. Sheehy

 

 

 

 

 

 

Dated:

   9/2/03

 

  /s/ Timothy P. Losik

 

 

Witness

 

6

--------------------------------------------------------------------------------